Filed 1/5/15 Rahnama v. Rahnama CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

MADJID RAHNAMA,
                                                                                           F066985
         Plaintiff and Respondent,
                                                                         (Super. Ct. No. F011CECG02827)
                   v.

DAVOOD RAHNAMA et al.,                                                                   OPINION
         Defendants and Appellants.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Carlos A.
Cabrera, Judge.
         Davood Rahnama, in pro. per., for Defendant and Appellant.
         Debbie Renna, in pro. per., for Defendant and Appellant.
         Madjid Rahnama, in pro. per., for Plaintiff and Respondent.
                                                        -ooOoo-

*        Before Levy, Acting P.J., Cornell, J. and Kane, J.
       Respondent Madjid Rahnama, and appellants, Davood Rahnama and Debbie
Renna, are in the used car business. Madjid and Davood1 are brothers and Renna is
Davood’s domestic companion.
       Madjid filed the underlying action against Davood and Renna alleging that they
unlawfully appropriated vehicles that belonged to Madjid and sold these vehicles at
auction by forging signatures on the title documents. Following a court trial, judgment
was entered in favor of Madjid. The trial court found that Madjid was more credible than
Davood and Renna and that the documentation presented supported Madjid’s contentions
by “a preponderance of the evidence.”
       Davood and Renna contend the judgment must be reversed on the ground that
Madjid submitted fraudulent documents to the trial court. According to Davood and
Renna, Madjid’s proof of ownership of the vehicles is not legitimate because he tampered
with the memo portions of certain checks and forged signatures.
       At oral argument both parties stated that the evidence Davood and Renna rely on
was before the trial court. The trial court made factual and credibility findings based on
this evidence and the parties’ testimony.
       We must accept as true all evidence that tends to establish the correctness of the
trial court’s findings and resolve every conflict in favor of the judgment. We do not
reweigh the evidence on appeal. (Sabbah v. Sabbah (2007) 151 Cal.App.4th 818, 822.)
Further, credibility determinations are within the exclusive province of the trial court. (Id.
at p. 823.)
       A trial court order is presumed correct. The burden is on the appellant to
affirmatively show error. (Denham v. Superior Court (1970) 2 Cal.3d 557, 564.)




1      We refer to the parties by their first names for clarity. No disrespect is intended.



                                              2.
      Here, Davood and Renna are requesting this court to re-examine and reweigh the
evidence that was submitted to the trial court. We cannot comply with this request.
Accordingly, Davood and Renna have not met their burden to affirmatively show error on
appeal.
                                    DISPOSITION
      The judgment is affirmed. Costs on appeal are awarded to respondent.




                                           3.